Case 1:17-cr-00236-TWP-DML Document 63 Filed 09/17/20 Page 1 of 2 PageID #: 254




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:17-cr-00236-TWP-DML
                                                   )
 AARON LAMONT WILLIAMS,                            ) -01
                                                   )
                             Defendant.            )

            Order Denying Motion for Compassionate Release Without Prejudice

        Defendant filed a pro se motion that the Court construes as a Motion for Compassionate

 Release under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C.

 § 3582(c)(1)(A). Dkt. 60. On its face, the motion does not show that Defendant is entitled to

 compassionate release under § 3582(c)(1)(A). Accordingly, the motion, dkt. [60], is denied

 without prejudice.

        If Defendant wishes to renew the motion, Defendant may do so by completing and

 returning the enclosed form motion. If Defendant renews his motion, he must provide more

 information about his asthma diagnosis, including a description of the symptoms he currently

 experiences and any medications he has been prescribed for the condition. The clerk is directed

 to enclose a copy of the form Motion for Sentence Reduction Pursuant to 18 U.S.C.

 § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with Defendant's copy of this Order.

        IT IS SO ORDERED.

                9/17/2020
       Date:
Case 1:17-cr-00236-TWP-DML Document 63 Filed 09/17/20 Page 2 of 2 PageID #: 255




 Distribution:

 Aaron Lamont Williams
 Reg. No. 16562-028
 FCI Milan
 Federal Correctional Institution
 P.O. Box 1000
 Milan, MI 48160

 All Electronically Registered Counsel




                                         2
